        Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KHRISTOPHER PEPPER,

       Plaintiff,

v.                                              CIVIL ACTION FILE NO.
                                                  1:17-CV-03871-MLB
SEGUROS UNIVERSAL, INC., d/b/a
ATL INSURANCE, LLC,

       Defendant.


 DEFENDANT'S NOTICE OF FED. R. CIV. P. 30(B)(6) DEPOSITION OF
         COVINGTON SPECIALTY INSURANCE CO.


TO: Covington Specialty Insurance Co.
    c/o Susan J. Levy, Esq.
    Two Decatur Town Center
    125 Clairemont Avenue, Suite 550
    Decatur, Georgia 30030

      YOU ARE HEREBY NOTIFIED that, pursuant to the terms and

provisions of Federal Rules of Civil Procedure 26 and 30(b)(6), providing for the

taking of depositions upon oral examination, Defendant will take the deposition of

Covington Specialty Insurance Co. through one or more corporate

representatives on December 22, 2020, beginning at 10:00 a.m. The deposition

will be taken remotely by virtual deposition facilitated by Esquire Deposition

Solutions' virtual deposition platform and their court reporter, provided by counsel
        Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 2 of 8




for Defendant. The deposition will be recorded by stenographic means, and will

continue day to day until examination is complete.

      Covington Specialty Insurance Co. must designate one or more of its

officers, directors, or managing agents, or other persons who consent and are

prepared to testify about matters known or reasonably available to Covington

Specialty Insurance Co. The matters on which each person so designated will be

examined are listed on Exhibit A, attached hereto.

      Pursuant to the terms and provisions of Federal Rule of Civil Procedure

30(b)(4), the deposition(s) will be taken before an official authorized to administer

oaths and authorized by law to take and transcribe said deposition, and also may

be recorded by sound or sound and visual means, in addition to stenographic

means. Said deposition(s) will be taken for the purpose of discovery, for cross-

examination, for preservation of evidence and testimony, and any and all other

purposes authorized under the Federal Rules of Evidence and Georgia Civil

Practice Act; and will continue from day to day until completion of examination(s).




                                        -2-
       Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 3 of 8




     This 11th day of November, 2020.


                                               HALL BOOTH SMITH, P.C.

                                               /s/ Michael V. Profit
                                               RUSH S. SMITH, JR.
191 Peachtree Street, N.E., Suite 2900         Georgia Bar No. 663362
Atlanta, Georgia 30303-1775                    MICHAEL V. PROFIT
(404) 954-5000 Telephone                       Georgia Bar No. 359175
(404) 954-5020 Facsimile
rsmith@hallboothsmith.com                      Attorneys for Defendant Seguros
mprofit@hallboothsmith.com                     Universal, Inc., d/b/a ATL Insurance




                                         -3-
        Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 4 of 8




                                EXHIBIT "A"

      Defendant requests the representative at Covington Specialty Insurance Co.

that is most knowledgeable about the following topics:


  1. The agency relationship, between Defendant Seguros Universal, Inc.
     [hereinafter "Defendant"] and the insurer, managing agent, and financing
     creditor involved in both commercial general liability policy no. VBA229033
     00, between Covington Specialty Insurance Company and ASI Retail & Sales,
     Inc. / Mitamorshed Enterprise & Petroleum Realty DBA, and Petroleum
     Realty II, LLC / Florida Fuel Partners, LLC [hereinafter "the Policy"]; and the
     premium finance agreement, between Prime Rate Premium Finance
     Corporation and ASI Retail & Sales, Inc. / Mitamorshed Enterprise &
     Petroleum Realty DBA, account no. GA-1198655 [hereinafter "the
     Agreement"].

  2. The business relationship, between Defendant and the insurer, managing
     agent, and financing creditor involved in both the Policy and the Agreement.

  3. The factual bases for Covington Specialty Insurance Co.'s Answer to
     Plaintiff's Complaint, filed October 3, 2017 with the Court.

  4. The factual bases for Covington Specialty Insurance Co.'s Responses to
     Defendant's Non-Party Requests for Production of Documents.

  5. Negotiating and entering into, or facilitating the production of, insurance
     policies and premium finance agreements generally, and specifically related
     to the Policy and the Agreement.

  6. Contact and communications by and among the insurer, insured, managing
     agent, financing creditor, agent, and broker, regarding the formation and
     management of insurance policies and premium finance agreements
     generally, and specifically related to the Policy and the Agreement.

  7. The terms, obligations, and expectations of the Policy.

  8. The terms, obligations, and expectations of the Agreement.


                                       -4-
      Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 5 of 8




9. Management of and knowledge regarding an insured's account, and an
   insured's understanding of their account management generally, and
   specifically related to the Policy's insureds.

10. Obligations and responsibilities of the insurer, insured, managing agent,
    financing creditor, agent, and broker, regarding day-to-day activity of an
    insured's account generally, and specifically related to the Policy's insureds.

11. Contact and communications by and among the insurer, insured, managing
    agent, financing creditor, agent, and broker, regarding day-to-day activity of
    an insured's account generally, and specifically related to the Policy's
    insureds.

12. Affirmative account actions, by the insurer, managing agent, and financing
    creditor, including but not limited to ordering property inspections, issuing
    endorsements, re-calculating premium amounts, notifications to involved
    parties, and insured participation therein generally, and specifically related to
    the Policy's insureds.

13. Contact and communications by and among the insurer, insured, managing
    agent, financing creditor, agent, and broker, regarding affirmative account
    actions, including but not limited to ordering property inspections, issuing
    endorsements, re-calculating premium amounts, notifications to involved
    parties, and insured participation therein generally, and specifically related to
    the Policy's insureds.

14. Payments made by insureds ASI Retail & Sales, Inc. / Mitamorshed Enterprise
    & Petroleum Realty DBA, Florida Fuel Partners, LLC, and Petroleum Realty
    II, LLC, under the Agreement.

15. An insured's default, under either a finance agreement or insurance policy,
    and remedial steps taken by insurer, insured, managing agent, financing
    creditor, agent, and broker generally, and specifically related to the Policy's
    insureds.

16. Contact and communications by and among the insurer, insured, managing
    agent, financing creditor, agent, and broker, regarding default, under either a
    finance agreement or insurance policy, and remedial steps taken generally,
    and specifically related to the Policy's insureds.


                                       -5-
      Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 6 of 8




17. Obligations and responsibilities of the insurer, insured, managing agent,
    financing creditor, agent, and broker, regarding and insured's default, under
    either a finance agreement or insurance policy generally, and specifically
    related to the Policy's insureds.

18. Steps taken to effect cancellation of an insurance policy, and notifications by
    and among insurer, insured, managing agent, financing creditor, agent, and
    broker related to such steps generally, and specifically related to the Policy's
    insureds.

19. Contact and communications by and among the insurer, insured, managing
    agent, financing creditor, agent, and broker, regarding cancellation of an
    insurance policy, and notifications related thereto generally, and specifically
    related to the Policy's insureds.

20. Cancellation of an insurance policy, and notifications by and among insurer,
    insured, managing agent, financing creditor, agent, and broker related to such
    cancellation generally, and specifically related to the Policy's insureds.




                                       -6-
        Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 7 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KHRISTOPHER PEPPER,

       Plaintiff,

v.                                               CIVIL ACTION FILE NO.

SEGUROS UNIVERSAL, INC., d/b/a                        1:17-CV-03871-MLB
ATL INSURANCE, LLC,

       Defendant.


                CERTIFICATE OF SERVICE OF DISCOVERY

      I hereby certify that I have this date served a copy of DEFENDANT

SEGUROS UNIVERSAL, INC., d/b/a ATL INSURANCE, LLC's NOTICE OF

FED. R. CIV. P. 30(B)(6) DEPOSITION OF COVINGTON SPECIALTY

INSURANCE CO. upon all parties to this matter by U.S. Mail, proper postage

prepaid, addressed to counsel of record as follows:

        John A. Moore, Esq.                        Susan Joy Levy, Esq.
  THE MOORE LAW GROUP, LLC                      LEVY PRUETT CULLEN
  1745 Martin Luther King Jr. Drive             Two Decatur Town Center
       Atlanta, Georgia 30314                125 Clairemont Avenue, Suite 550
     jmoore@moorelawllc.com                       Decatur, Georgia 30030
                                                  susan@levypruett.com




                                       -7-
      Case 1:17-cv-03871-MLB Document 85 Filed 11/11/20 Page 8 of 8




    Y. Kevin Williams, Esq.                    John G. Perry, Esq.
    Shannon V. Barrow, Esq.                    WOMBLE BOND
WEINBERG WHEELER HUDGINS                     DICKINSON (US) LLP
     GUNN & DIAL, LLC                         271 17th Street, N.W.
           Suite 2400                              Suite 2400
   3344 Peachtree Road, N.E.                 Atlanta, Georgia 30363
     Atlanta, Georgia 30326                    joperry@wcsr.com
     bralston@wwhgd.com

     Stephen T. LaBriola, Esq.
    Michael C. Gretchen, Esq.
   FELLOWS LABRIOLA, LLP
    225 Peachtree Street, N.E.
     South Tower, Suite 2300
   Atlanta, Georgia 30303-1731
       slabriola@fellab.com

    Respectfully submitted this 11th day of November, 2020.

                                       HALL BOOTH SMITH, P.C.

                                       /s/ Michael V. Profit
                                       RUSH S. SMITH, JR.
                                       Georgia Bar No. 663362
191 Peachtree Street, N.E.             MICHAEL V. PROFIT
Suite 2900                             Georgia Bar No. 359175
Atlanta, Georgia 30303-1775
(404) 954-5000 Telephone               Attorneys for Defendant Seguros
(404) 954-5020 Facsimile               Universal, Inc., d/b/a ATL Insurance
rsmith@hallboothsmith.com
mprofit@hallboothsmith.com




                                   -8-
